Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 October 2020 has been entered.

Claims 1-5, 7 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 8-14 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/22/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-5, 7-15 allowed. 
The closest prior art of Sakagami (JP 2007-157621 with ESPACENET Translation), disclose some of the limitations for the independent Claims 1 and 15 except Sakagami discloses ([0010], [0039]-[0042], [0056]-[0057] and Figure 4b) that when battery temperature TB is greater than reference temperature TR, fuel cell purging air is continuously delivered to fuel cell 1 at a high flow rate. However, when battery temperature TB is less than reference temperature TR, air is alternatingly delivered to the fuel cell at a high flow rate and a low flow rate. As a result, a larger total amount of air is delivered throughout a scavenging operation when the battery temperature is larger than the reference temperature. 
However, such arrangement is in opposition to the programming of the instant claimed scavenging controlling portion which provides “a first amount of gas supplied to the fuel cell when the temperature of the battery is equal to or greater than a predetermined temperature”, wherefore the first amount of gas is smaller than the “second amount of gas” supplied when the battery temperature is “less than the predetermined temperature.”
No motivation is provided by Sakagami to reverse the temperature measurement basis for a providing or swapping differing amounts for the first and second amounts of purging gas.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571 272-1526.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  The fax phone 
/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722